¶30
Maxa, J.
(dissenting) — I agree with the majority’s decisions regarding Allen Englund’s time for trial and right to be present arguments, and with the majority’s rejection of Englund’s statement of additional grounds (SAG) assertions. However, I dissent because the majority erred in concluding that the trial court properly denied Englund’s request to represent himself at trial.
¶31 After engaging in a colloquy with Englund, the trial court concluded as follows:
At this point, I need to advise you that, in the Court’s opinion, you would be far better served if you were defended by a trained lawyer than representing yourself. It’s unwise to represent yourself. You face extremely stiff penalties if, in fact, you are found guilty. You are not familiar with the law.
. . . You clearly don’t know the rules of evidence based upon the statements you made to the Court. It does not appear that you know the rules of criminal procedure, and because you’re facing such a stiff penalty, it appears that you would be better served by being represented by a lawyer.
... I do not find that you have the ability to represent yourself in this matter. I’m denying your right to represent yourself.
Report of Proceedings (RP) (Feb. 12, 2013) at 11-12. The trial court then entered a handwritten order denying defendant’s motion to represent himself, which contained a single finding: “the defendant would not have the capacity to understand and follow the procedural rules in this mat*461ter and would thereby be unable to provide for his defense.” Clerk’s Papers (CP) at 52.
¶32 It is clear from the oral comments and implied by the written order that the trial court concluded that Englund did not have the ability to effectively represent himself. As the majority recognizes, this is not a proper basis for denying a defendant’s constitutional right to defend himself. But the majority interprets the written order as a finding that Englund lacked the mental capacity to represent himself. Even if the trial court’s order could be interpreted this way, the record does not support such a finding.
1. Defendant’s Ability to Represent Himself
¶33 The trial court’s oral conclusion that Englund would be “better served,” RP (Feb. 12, 2013) at 11, by a lawyer’s representation is an improper basis for denying a defendant’s constitutional right to represent himself. Our Supreme Court in State v. Madsen emphasized that “[a] court may not deny a motion for self-representation based on grounds that self-representation would be detrimental to the defendant’s ability to present his case.” 168 Wn.2d 496, 505, 229 P.3d 714 (2010).
¶34 Similarly, the trial court’s statement that Englund was not familiar with the rules of evidence or criminal procedure is not a proper basis for denying a defendant’s constitutional right to represent himself. The court in Madsen stated that a trial court “may not deny pro se status merely because the defendant is unfamiliar with legal rules.” Id. at 509. This statement makes it clear that whether or not a defendant is familiar with legal rules is not material to addressing a request for self-representation. Id. The court in In re Personal Restraint of Rhome further stated that the trial court may not consider the defendant’s skill and judgment. 172 Wn.2d 654, 663, 260 P.3d 874 (2011).
¶35 Finally, the record shows that Englund was stubborn and unresponsive when responding to the trial court’s *462questions about his request to represent himself. However, the fact that a defendant’s behavior impedes the orderly administration of justice is not a sufficient basis for denying a defendant’s request to represent himself. Madsen, 168 Wn.2d at 509. As the majority recognizes, “Courts must not sacrifice constitutional rights on the altar of efficiency.” Id. And the fact that the defendant is “obnoxious” also is not a proper basis for denying self-representation. Id.
¶36 In summary, a defendant’s ability to represent himself is irrelevant in addressing a motion for self-representation. As long as the defendant’s waiver of his constitutional right to counsel is knowing, voluntary, and intelligent, id. at 504-05, a defendant is free to exercise his constitutional right to represent himself even if exercising that right is not in his best interests.
2. Defendant’s Mental Capacity to Represent Himself
¶37 On the other hand, as the majority opinion points out, a finding that a defendant is not mentally competent to represent himself is a proper ground for denying a request for self-representation. Rhome, 172 Wn.2d at 659-60, 669. The question is whether the defendant “ ‘lacks the mental capacity to conduct his trial defense.’ ” Id. at 660 (quoting Indiana v. Edwards, 554 U.S. 164, 174, 128 S. Ct. 2379, 171 L. Ed. 2d 345 (2008)).
¶38 Here, the trial court did not find that Englund lacked the mental capacity to conduct his trial defense. Instead, the trial court found that Englund “would not have the capacity to understand and follow the procedural rules in this matter.” CP at 52. The majority opinion apparently concludes that this finding is equivalent to a finding on mental incapacity, and that the record supports this finding. I disagree.
¶39 The majority points to three factors that it claims support the trial court’s conclusion that Englund lacked the mental capacity to represent himself. First, the majority asserts that “Englund could not understand the very basic *463questions the trial court posed.” Majority at 458. As an example, the majority points to Englund’s unresponsiveness when the trial court asked questions about self-representation and the fact that he remained focused on his belief that he had a right to possess a firearm. However, this portion of the record does not suggest that Englund did not understand the trial court’s questions. The record shows only that he did not want to respond, and instead wanted to talk about his gun rights. The fact that a defendant fails to respond to a trial court’s questions, is fixated on an issue that he wants to address, or is stubborn or even obnoxious provides no evidence that he lacks the mental capacity to represent himself.
¶40 Second, the majority states that Englund was unable to articulate why he did not want a lawyer to represent him. The majority does not cite any authority for the proposition that a defendant’s failure to articulate why he wants to exercise his constitutional right of self-representation is evidence that he lacks the mental capacity to represent himself. A defendant has a constitutional right to self-representation, whether or not he can articulate a reason.
¶41 Third, the majority relies on the fact that Englund was unresponsive to the trial court’s inquiry into his familiarity with the rules of evidence and criminal procedure. However, once again the record indicates that Englund did not respond because he did not want to, not that he lacked the mental capacity to respond. And a defendant’s unfamiliarity with legal rules does not necessarily suggest that he lacks the mental capacity to represent himself.
¶42 I agree that a defendant’s constitutional right to represent himself is not absolute. Madsen, 168 Wn.2d at 504.1 also agree that a trial court generally has discretion to deny a defendant’s request for self-representation. Id. However, a trial court abuses its discretion when it denies a defendant’s request to represent himself based on a finding *464that the defendant lacks the mental capacity to represent himself that has no support in the record.7 The trial court abused its discretion here.
¶43 It is hard to disagree with the trial court’s conclusion that Englund would be better served by a lawyer’s representation. However, because there is no evidence that Englund did not have the mental capacity to represent himself, the trial court was required to allow him to exercise his constitutional right of self-representation, whether foolish or not. I believe that the trial court erred in interfering with Englund’s right to represent himself. Accordingly, I would reverse and remand for a new trial.
Review denied at 183 Wn.2d 1011 (2015).

 I recognize the trial court’s unique opportunity to observe and consider a defendant’s demeanor and nonverbal conduct in assessing the defendant’s request to represent himself. However, here nothing in the record suggested that the defendant did not have the mental capacity to conduct his own defense.